Opinion filed August 21, 2014




                                      In The

        Eleventh Court of Appeals
                                   ___________

                  Nos. 11-14-00161-CV & 11-14-00162-CV
                                   ___________

           IN THE MATTER OF THE ESTATE OF MARY
          FRANCINE WREN BURKHAULTER, DECEASED

                 On Appeal from the County Court at Law No. 2
                              Ector County, Texas
                  Trial Court Cause Nos. 20,484-11 & 20,508-11


                      MEMORANDUM OPINION
      In each appeal, Travis Burkhaulter (Appellant) and Kathy Wren, the
executrix of the Estate of Mary Francine Wren Burkhaulter, have filed in this court
an agreed motion to dismiss. In the agreed motions, the parties state that they have
fully settled their dispute and that the appeals are now moot. The parties request
that the appeals be dismissed and that costs be taxed against the party incurring
same. Therefore, in accordance with the parties’ request, we dismiss these appeals.
See TEX. R. APP. P. 42.1(a)(2).
      The agreed motions to dismiss are granted, and the appeals are dismissed.


August 21, 2014                                           PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.